 



Exhibit 10.3

April 11, 2005                    

ACKNOWLEDGEMENT

As we discussed, the Company has determined to terminate its Long Term
Performance program (the “Old Program”) for all performance periods ending after
March 31, 2005. Effective April 1, 2005, the Old Program is being replaced with
a combination of stock-based incentives which the Company believes better serves
its strategic objectives (the “New Program”). Your employment agreement dated
February 1, 2005 (your “Employment Agreement”) makes reference to the Old
Program in section 3(c) and this will confirm that you and we agree that such
references are to be considered references to the New Program and any successor
program that the Company may adopt from time to time. Further, in consideration
of your eligibility to participate in the New Program, you agree that:

1. You hereby waive any and all rights to any payments under the Old Program for
any performance period ending after March 31, 2005; and

2. The last sentence of section 3(c) of your Employment Agreement is hereby
deleted and replaced with the following: “The target award level under the
Company’s Long-Term Incentive Plan will be at least $2,200,000 for the award
period beginning April 1, 2005.”

Except as modified by this letter, the terms of your Employment Agreement remain
unchanged. Please acknowledge your agreement to the terms of this letter and the
modifications of your Employment Agreement by signing and dating the enclosed
copy of this letter.

     

  Sincerely,
 
   

  /s/ Andrew Goodman

  Andrew Goodman

  Senior Vice President, Human Resources
 
   
Agreed to and accepted by:
   
 
   
/s/ Robert W. Davis
   
Robert W. Davis
   

 